                              Case 2:21-cr-00174-NBF Document 21 Filed 04/30/21 Page 1 of 1
AO 187 (Rev. 7/87) Exhibit and Witness List


                                                  UNITED STATES DISTRICT COURT
                             WESTERN                                                   DISTRICT OF                                       PENNSYLVANIA


              UNITED STATES OF AMERICA
                                                                                                                  EXHIBIT LIST
                            V.
                    WILLIAM KELLY PENN                                                                                  Case Numbers: 08-224/18-125/21-174

PRESIDING JUDGE                                                      GOVERNMENT’S ATTORNEY                                         DEFENDANT’S ATTORNEY


             NORA BARRY FISCHER                                                          B. RISACHER                                                A. LIPSON
HEARING DATE                                                         COURT REPORTER                                                COURTROOM DEPUTY
                          4/29/2021                                                          D. ROWE                                              B. KRAVETZ
GOVT.      DEF.       DATE
 NO.       NO.       OFFERED          MARKED        ADMITTED                                                           DESCRIPTION OF EXHIBITS

             J        4/29/21             X               X         Supporting Character Letter from Ronald Shaw




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                            Page 1 of 1     Pages
